



Exhibit 10.1
Executive Employment Agreement




This Employment Agreement is entered into as of the date of the last signature
affixed hereto, by and between MFRI, Inc., a Delaware corporation ("MFRI" or
"the Company"), and David J. Mansfield ("Employee").


In consideration of the mutual promises and covenants set forth herein, and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, MFRI and Employee hereby agree as follows:


1.
Position of Employment, The Company will appoint the Employee to the position of
President and CEO, MFRI, Inc. on November 8, 2016 and, in that position,
Employee will report to the Board of Directors of MFRI. MFRI retains the right
to change Employee's title, duties, and reporting relationships as may be
determined to be in the best interests of the Company; provided, however, that
any such change in Employee's duties shall be consistent with Employee's
training, experience, and qualifications.



The terms and conditions of the Employee's employment shall. to the extent not
addressed or described in this Employment Agreement, be governed by MFRI
Company's Policies and Procedures and existing practices. In the event of a
conflict between this Employment Agreement and the Policies and Procedures or
existing practices, the terms of this Agreement shall govern.


2.
Term of Employment. Employee's employment with MFRI shall begin on November 8,
2016, the date of appointment to CEO, and shall continue for a period of three
(3) years, and then automatically renew annually for successive one year terms
unless either party gives the other party notice otherwise at least 180 days
before the end of the initial term or a renewal period:

a.
Employee's employment is terminated by either party in accordance with the terms
of section 5 of this Employment Agreement; or

b.
such term of employment is extended or shortened by a subsequent agreement duly
executed by each of the parties to this Employment Agreement, in which case such
employment shall be subject to the terms and conditions contained in the
subsequent written agreement.



3.
Compensation and Benefits.

a.
Base salary. Employee shall be paid a base salary of no less than $13,076.92
bi-weekly, which is $340,000 annually ("Base salary"), subject to applicable
federal. state, and local withholding, such Base salary to be paid to Employee
in the same manner and on the same payroll schedule in which all exempt MFRI
employees receive payment. Salary will be reviewed annually and adjusted by the
Board of Directors based on performance and external benchmarking of market
compensation for equivalent positions. Timing of any adjustments will be aligned
to overall Corporate annual salary review.

b.
Incentive Compensation. Employee shall be eligible to participate in all
incentive compensation programs available to other executives or officers of
MFRI, such participation to be in the same form, under the same general terms,
and to the same extent that such programs are made available to other such
executives or officers. Nothing in this Employment Agreement shall be deemed to
require the payment of bonuses, awards, or incentive compensation to Employee if
such payment would not otherwise be required under the terms of MFRI Company's
incentive compensation programs.

Short Term Incentive (STI). Employee will receive short Term Incentive in the
form of an annual cash bonus opportunity with a target incentive set at 80% of
base salary. Performance measures applicable to STI will be based on objective
Company Performance Metrics aligned to financial and strategic plans approved by
the Board. Bonus payment award and timing will align with Corporate annual bonus
payouts following completion of annual financial calendar. For the first fiscal
year, bonus eligibility will be pro-rata for portion of the fiscal year worked
and based on part





--------------------------------------------------------------------------------





year metrics for the same time period with payout to be at no less than 50% of
pro-rata target amount.
c.
Long Term Incentive (LTI). Employee will receive Long Term Incentive in the form
of Restricted Stock Units (RSU) with a target annual award of 1.5 time's base
salary. These RSUs will vest over a 3-year period, with 1/3 vesting at the end
of each anniversary of the grant. The actual award may be adjusted up or down
based on compensation benchmarking and/or performance as determined in goes
faith by the Board. The Board reserves the right to amend the program as deemed
necessary.

d.
Sign on Bonus. Employee will receive a sign on bonus of $100,000 in the form of
RSUs at starting date. These RSUs will vest in full one (1) year from the issue
date,

e.
Employee Benefits. Employee shall be eligible to participate in all employee
benefit plans, policies, programs, or perquisites in which other MFRI's
executive or officers participate. The terms and conditions of Employee's
participation in MFRI employee benefit plans, policies, programs, or perquisites
shall be governed by the terms of each such plan, polices or program. Complete
details of the plans including Health, Dental and Retirement are available upon
request.

f.
Vacation. Employee will be entitled to 4 weeks of paid vacation annually.

4.
Duties and Performance. The Employee acknowledges and agrees that he is being
offered a position of employment by MFRI with the understanding that the
Employee possesses a unique set of skills, abilities, and experiences which will
benefit the Company, and he agrees that his continued employment with the
Company. whether during the term of this Employment Agreement or thereafter, is
contingent upon his successful performance of his duties in his position as
noted above, or in such other position to which he may be assigned.

a.
General Duties.

1.
Employee shall render to the very best of Employee's ability, on behalf of the
Company, services to and on behalf of the Company, and shall undertake
diligently all duties assigned to him by the Company.

2.
Employee shall devote his full time, energy and skill to the performance of the
services in which the Company is engaged at such time and place as the Company
may direct. Employee shall not undertake, either as an owner. director,
shareholder, employee or otherwise, the performance of services for compensation
(actual or expected) for any other entity without the express written concert of
the Board of Directors

3.
Employee shall faithfully and industriously assume and perform with skill, care,
diligence and attention all responsibilities and duties connected with his
employment on behalf of the Company.

4.
Employee shall have no authority to enter into any contracts binding upon the
Company, or to deliberately create any obligations on the part of the Company,
except as may be specifically authorized by the Board of Directors of MFRI.



Specific Duties.
1.
Festering a Company with underlying values in safety, integrity and ethics.

2.
Developing and meeting quarterly and annual operating targets.

3.
Establishing a high performance, results driven culture that meets or exceeds
commitments.

4.
Creating a high performance, collaborative, hands on leadership team.

5.
Ensuring a process is in place which provides robust sales and marketing plans
and forecasts.

6.
Ensuring a system ls in place which drives operational excellence and continuous
improvement.

7.
Be able to prioritize the best growth and investment strategies to pursue given
limited resources.

8.
Provide visibility and strong communication skills to internal and external
stakeholders.

9.
Establish a credible succession plan and talent development process throughout
the organization.








--------------------------------------------------------------------------------





5.
Termination of Employment. Employee's employment with the Company may be
terminated, prior to the expiration of the tern of this Employment Agreement, in
accordance with any of the following provisions:

a.Termination by Employee. The Employee may terminate his employment at any time
during the course of this agreement by giving four (4) weeks' notice in writing
to the Chairman of the Board of MFRI. During the notice period, Employee must
fulfill all his duties and responsibilities set forth above and use his best
efforts to train and support his replacement, if any. Failure to comply with
this requirement may result in Termination for Cause described below, but
otherwise Employee`s salary and benefits will remain unchanged during the
notification period.
b.Termination by the Company Without Cause, MFRI may terminate Employee's
employment at any time during the course of this agreement by giving four (4)
weeks' notice in writing to the Employee. During the notice period, Employee
must fulfill all of Employee's duties and responsibilities set forth above and
use Employee`s best efforts to train and support Employee's replacement if any,
Failure of Employee to comply with this requirement may result in Termination
for Cause described below, but otherwise Employee's salary and benefits will
remain unchanged during the notification period. should termination occur within
the first year of employment, Employee will receive six (6) months of severance
and retain all rights to vested stock and/or options, any unvested portion of
the sign on Bonus will fully vest and any other unvested shares will be
forfeited except that shares due to vest in the current year will vest pro rata
for the number of months worked for that year. After Employee completes One (1)
year of employment. Employee will receive the above and twelve (12) months of
severance (instead of six).
c.Termination by Employee for Good Reason. Employee may terminate his employment
with the Company for Good Reason by giving four (4) weeks' notice in writing to
the Company. During the notice period, if requested by the Company, Employee
must fulfill all of Employee's duties and responsibilities set forth above and
use Employee's best efforts to train and support Employee's replacement, if any.
Failure of Employee to comply with this requirement may result in Termination
for Cause described below( but otherwise Employee's salary and benefits will
remain unchanged during the notification period should Company fail to cure
Employee's stated Good Reason during the notice period and termination for Good
Reason occurs within the first year of employment. Employee will receive six (6)
months of severance and retain all rights to vested stock and/or options, any
unvested portion of the Sign-on Bonus will fully vest, and any Other unvested
shares will be forfeited except that shares due to vest in the current year will
vest pro-rata based on the number of months Employee was employed during that
year. After Employee completes one (1) year of employment, Employee will receive
the above and twelve (12) months of severance (instead of six). Good Reason
means only material diminution in Employee's Base salary or substantial changes
by the Company affecting the Employee's eligibility for STI, or duties,
responsibilities, reporting or authority as outlined in this Agreement.
d.Termination by the Company for Cause. The Company may, at any time and without
notice, terminate the Employee for "cause". Termination by the Company of the
Employee for "cause" shall include but not be limited to termination based on
any of the following grounds: (a) repeated failure to perform the duties of the
Employee's position in a satisfactory manner which remains uncured after
Employee is give notice of same and a reasonable opportunity to cure; (b) fraud,
misappropriation, embezzlement or acts of similar dishonesty; (c) conviction of
a felony involving moral turpitude: (d) illegal use of drugs or excessive use of
alcohol in the workplace; (e) intentional and willful misconduct that may
subject the Company to criminal or civil liability; (f) breach of the Employee's
duty of loyalty, including the diversion or usurpation of corporate
opportunities properly belonging to the Company: (g) willful disregard of
Company policies and procedures; (h) breach of ally of the material terms of
this Agreement; and (i) insubordination or deliberate refusal to follow the
lawful instructions of the Board of Directors of MFRI Termination for Cause will
result in immediate termination, no severance, and unvested stock forfeited.
e.Termination by Death or Disability. The Employee's employment and rights to
compensation under this Employment Agreement shall terminate if the Employee is
unable to perform the duties of his position due to death, or disability lasting
more than 90 days taking into consideration the accommodation obligations under
the Americans with Disabilities Act or parallel





--------------------------------------------------------------------------------





state law based on the applicable facts of any such disability, and the
Employee's heirs, beneficiaries, successors, or assigns shall not be entitled to
any of the compensation or benefits to which Employee ls entitled under this
Agreement, except: (a) to the extent specifically provided in this Employment
Agreement (b) to the extent required by law; or (c) to the extent that such
benefit plans or policies under which Employee is covered provide a benefit to
the Employee's heirs, beneficiaries, successors, or assigns.
f.Severance. Severance means a payment equal to Employee's Base salary plus STl
at target payout pro-rated, if necessary, for the severance period, plus
continuation of group health and welfare benefits via COBRA for the for the
severance period. Severance will be paid in equal installments for the length of
the severance period, beginning thirty days after Employee signs the release of
claims referenced below.
g.Release. Any post termination severance or benefits are subject to Employee
signing a release of claims prior to receipt
h.Change in Control (CIC). In the event of a CIC, Employee will have accelerated
vesting of all shares. If Employee's employment is terminated by the Company
without Cause or by Employee for Good Reason during the six (6) months before a
CIC that was initiated prior to Employee departure and completed within twelve
(12) months after Employee departure, Employee will receive accelerated vesting
of all restricted shares awarded to Employee prior to termination and twelve
(12) months of severance. CIC ls triggered by change in ownership or a sale of
all of the Company's assets and resulting material diminution of Employee's
duties. For purposes of determining whether a CIC has occurred, Company shall
mean only MFRI, Inc.


6.
Confidentiality. To the fullest extent permitted by applicable law, the terms of
the Confidentiality Agreement executed by the Employee are incorporated by
reference into this Employment Agreement and are made a part hereto as if they
appeared in this Employment Agreement itself. This agreement will extend for the
duration of the severance period.

7.
Non-solicitation/Non-compete. To the fullest extent permitted by applicable law,
the terms of the Non-solicitation/Non-Compete Agreement executed by the Employee
are incorporated by reference into this Employment Agreement and are made a part
hereto as if they appeared in this Employment Agreement itself. This agreement
will extend for the duration of the severance period.

8.
Assignment of Inventions, Improvements and Developments. The Employee hereby
assigns and agrees to assign to the Company the entire worldwide right, in all
inventions, improvements and developments, patentable or unpatentable, which,
during his employment by the Company he shall have made or conceived or
hereafter may make or conceive, either solely or jointly with others (a) with
the use of the Company's time, equipment, materials, supplies, facilities, or
trade secrets or confidential business information or (b) resulting from or
suggested by his work for the Company or (c) contemplated business of the
Company, including, but limited to, preinsulated and/or secondarily contained
piping systems for district heating and cooling systems, oil and gas flow lines,
chemical transportation and related products and materials. All such inventions,
improvements and developments shall automatically and immediately be deemed to
be the property of the Company as soon as made or conceived. This assignment
includes all rights to sue for all infringements, including those which may have
occurred before this assignment. It is understood that this Agreement does not
apply to an invention for which no equipment, supplies, facility or trade secret
information of the Company was used and which was developed entirely on the
Employee's own time. The invention related (i) to the business of the Company or
(ii) to the Company's actual or demonstrably anticipated research or
development, or (b) the invention results from any work performed by the
Employee for the Company.

9.
Disclosure, Employee agrees to disclose promptly to the Company all such
inventions, improvements and developments when made or conceived, Upon
termination of his employment for any reason, Employee shall immediately give lo
the Company all written records of such inventions, improvements and
developments and make all full disclosures thereof, whether or not they have
been reduced to writing.

Aid and Assistance. The Employee agrees, (a) to execute all documents necessary
to protect inventions, improvement and developments assigned pursuant to section
8, and to obtain, maintain, modify, or enforce any United States or foreign
patent on such invention, improvements or developments; and (b) to cooperate





--------------------------------------------------------------------------------





with the Company in every reasonable way possible in obtaining evidence for use
in any such proceedings to obtain, maintain, modify or enforce any such paten.
Employee agrees that he shall not receive any additional compensation, other
than reimbursement for reasonable costs and expenses incurred by him, in
complying with the terms of this section 10.
10.
Temporary and/or Permanent Relocation. Employee will be based in The Woodlands,
Texas. However Employee understands the Company headquarters are in Chicago, IL
and he will need to spend substantial time working from the Chicago office. As
such, unless and until Employee becomes based in the Company's Illinois office,
Company will cover all reasonable expenses, per the Company's policies, for
travel between Houston and Chicago for Company business activities for up to one
year; including lodging, living and transportation costs incurred while working
away from home. This timeframe maybe extended upon approval of the Board.
Decision on hotel vs. apartment and car lease vs. rental will be decided based
on what is most cost effective. If Employee relocates to Illinois in the future,
the Company will pay for relocation expenses separately.

11.
Parachute Payment Limitation. Notwithstanding any contrary provision above, if
Employee is a "disqualified individual" (as defined in section 280G of the
Internal Revenue Code), and the CIC Benefits, together with any other payments
which the Employee has the right to receive from the Company, would constitute a
"parachute payment" (as defined in section 280G of the Code), the payments and
benefits provided under this Agreement shall be either (i) reduced (but not
below zero) so that the aggregate present value of such payments and benefits
received by the Employee from the Company shall be $1.00 less than three times
Employee's "base amount" (as defined in section 280G of the Code) and so that no
portion of such payments received by Employee shalt be subject to the excise tax
imposed by section 4999 of the Code, or (ii) paid in full, whichever produces
the better net after-tax result for Employee (taking into account any applicable
excise fax under section 4999 of the Code and any applicable income tax). If a
reduced payment is made [o Employee pursuant to clause (i) above and through
error or otherwise that payment, when aggregated with other payments from the
Company used in determining if a parachute payment exists, exceeds $1.00 less
than three times Employee's base amount, Employee must immediately repay such
excess to the Company upon notification that an overpayment has been made.

12.
Indemnification and Insurance. The Company will defend. indemnify and hold
Employee, his heir & executors and administrators harmless against and in
respect of any and all damages, losses, obligations, liabilities, claims,
deficiencies, costs and expenses (including, but not limited to, attorneys' fees
and other costs and expenses incident to any suit, action, investigation, claim
or proceeding) suffered, sustained, incurred or required to be paid by Employee
by reason of or on account of Employee's performance of work on behalf of the
Company, except to the extent due to any act or omission by Employee that
constitutes a breach of this Agreement or is outside the scope of his authority
under this Agreement. In addition, the Company will maintain directors and
officer's liability insurance in place, with reasonable and customary limits,
pursuant to whisk Employee shall be a named, additional or covered insured.

13.
General Provisions.

a.
Notices. All notices and other communications required or permitted try this
Agreement to be delivered by MFRI or Employee to the other party shall be
delivered in writing to the address shown below, either personally, or by
registered, certified or express mail, return receipt requested, postage
prepaid, to the address for such party specified below or to such other address
as the party may from time to time and advise the other party, and shall be
deemed given and received as of actual personal delivery, or upon the date or
actual receipt shown on any return receipt if registered, certified or express
mail is used, as the case may be.



MFR, Inc.
6410 W. Howard Street
Niles, IL. 60714
Attention: Chairman of the Board


David J. Mansfield
119 Wind Ridge Circle
The Woodlands, TX 77381





--------------------------------------------------------------------------------





b.
Amendments and Termination; Entire Agreement This Agreement may not be amended
or terminated except by a writing executed by all of the parties hereto. This
Agreement constitutes the entire agreement of MFRI and Employee relating to the
subject matter hereof and supersedes all prior oral and written understandings
and agreements relating to such subject matter.

c.
Successors and Assigns. The rights and obligations of the parties hereunder are
not assignable to another person without prior written consent; provided,
however, that MFRI, without obtaining Employee's consent, may assign its rights
and obligations hereunder to a wholly owned subsidiary and provided further that
any post-employment restrictions shall be assignable by MFRI to any entity which
purchases all or substantially all of the Company's assets.

d.
Severability Provisions subject to Applicable Law. All provisions of this
Agreement shall be applicable only to the extent that they do not violate any
applicable law, and are intended to be limited to the extent necessary so that
they will not render this Agreement invalid, illegal or unenforceable under any
applicable law. If any provision of this Agreement or any application thereof
shall be held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of other provisions of this Agreement or of any other
application of such provision shall in no way be affected thereby.

e.
Waiver of Rights. No waiver by MFRI or Employee of a right or remedy hereunder
shall be deemed to be a waiver of any other right or remedy or of ally
subsequent right or remedy of the same kind.

f.
Definitions, Headings, and Number. A term defined in any part of this Employment
Agreement shall have the defined meaning wherever such term is used herein. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any manner the meaning or interpretation of this Employment
Agreement. Where appropriate to the context of this Agreement, use of the
singular shall be deemed also to refer to the plural, and use of the plural to
the singular.

g.
Counterparts. This Agreement may be executed in separate counterparts, each of
which shall be deemed an original but both of which taken together shall
constitute but one and the same instrument.

h.
Governing Laws and Forum, This Agreement shall be governed by construed, and
enforced in accordance with the laws of the Commonwealth of Delaware. The
parties hereto further agree that any action brought to enforce any right or
obligation under this Agreement shall be subject to the exclusive jurisdiction
of the courts of the Commonwealth of Delaware.



IN WITNESS WHEREOF, MFRI and Employee have executed and delivered this Agreement
as of the date written below.


 
 
MFRI, Inc.
/s/ David J. Mansfield
October 19, 2016
By: /s/ Jerome Walker
David J. Mansfield
 
Name: Jerome Walker
 
 
Title: Director, Chairman of the Compensation Committee
 
 
Date: October 19, 2016
 
 
 
 
 
 








